DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2014/0212068).
Regarding claim 1, Yu discloses a storage bag, comprising: a planar floor region (16), the floor region having at least four corners and four edges, the four corners defining a planar surface; a pair of opposing triangular interstitial regions (Fig. 1, at 16), each triangular interstitial region having a vertex, two sides, and a base, each of the two sides extending from the vertex to one corner of the floor region, the base of the triangle co-linear with one edge of the floor region; a gusset (Fig. 7, middle of 16), the gusset bisecting the floor region and both opposing interstitial regions, the gusset co-linear with the vertex of both of the triangular interstitial regions; a pair of opposing body regions (12, 14), the lower edge of each opposing body region co-linear with two corners of the floor region; and, an opening (at 18), the corners of the opening forming an imaginary plane, wherein the planar surface formed by the corners of the floor region and the imaginary plane formed by the opening of the body region are in parallel planes and the corners of the opening are perpendicular to the corresponding corners of the floor after the storage bag is opened for use. See Figs. 1-8. 
Regarding claim 8, the area of the planar surface formed by the corners of the floor region can be less than the area of the imaginary plane formed by the opening of the body region after the storage bag is opened for use. See Figs. 10 and 18. 
Regarding claim 9, the interstitial spaces are angled outwardly. See Fig. 10.
Regarding claim 10, the outward angle of the interstitial region is more than 5 degrees. See Fig. 2. 
 Regarding claim 11, each triangular interstitial region is an isosceles triangle. See Figs. 1 and 7. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied above in further view of Boyd (US 5,265,961).
Regarding claim 2, Yu does not disclose a flap and draw tape. Boyd, which is drawn to a bag, discloses a flap (16) that is coincident with an opening of the storage bag, the flap further comprising a draw tape (22) suitable for closing the opening of the storage bag. See Fig. 3. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the closure of Yu for the draw tape with flap as disclosed by Boyd in order to have a closure that turn into a handle that can facilitate carrying of the bag. 
Regarding claim 3, the storage bag is formed from a plastic film. See [0057].
Regarding claim 7, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the planar floor region be a square since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. See Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yu and Body as applied above in further view of Ikeda et al. (US 2005/0238264).
Regarding claims 4 and 5, Yu does not disclose the thickness as claimed. Ikeda, which is drawn to a bag, discloses a plastic film having a thickness of 0.5 millimeters to 10 millimeters. See [0030]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the film of Yu have a thickness 0.5 millimeters to 10 millimeters, as disclosed by Ikeda, in order to have a strong yet flexible bag.  Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a thickness 0.5 millimeters to 10 millimeters or 1 millimeter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233.
Regarding claim 6, the planar floor region is a rectangle. See Figs. 4-7. 

Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive. Applicant argues that the latest amendments overcome the prior art - the Office respectfully disagrees. It is the Office’s position that the corners of the opening (at 18) of Yu are perpendicular to the corresponding corners of the floor (16). See Yu, Fig. 8. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734